FILED
                            NOT FOR PUBLICATION                             AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30033

               Plaintiff - Appellee,             D.C. No. 2:10-cr-06089-RMP

  v.
                                                 MEMORANDUM *
EFRAIN FLORES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Efrain Flores appeals from the district court’s judgment and challenges the

63-month sentence imposed following his guilty-plea conviction for possession

with intent to distribute 50 grams or more of “actual” (pure) methamphetamine, in

violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Flores contends that the district court erred in denying him a minor role

adjustment under U.S.S.G. § 3B1.2(b). We review for clear error. See United

States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir. 2006). Because Flores failed to

prove that he was substantially less culpable than the average participant in the

offense, the district court did not clearly err by denying the adjustment. See

U.S.S.G. § 3B1.2 cmt. n.3(A); Cantrell, 433 F.3d at 1282-83.

      AFFIRMED.




                                          2                                      12-30033